           Case 2:18-cv-04882-DJH Document 39-20 Filed 04/17/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
10     Sydni Deveraux,
                                                        Case No. 2:18-cv-04882-DJH
11                       Plaintiff,
                                                        [PROPOSED] DEFAULT
12
                 vs.                                    JUDGMENT AGAINST
13                                                      DEFENDANT LAUREN
14
       Lauren Sison a/k/a “Evelyn Vinyl,” and           SISON
       John Doe,
15
16                       Defendants.
17
           THIS CAUSE came before the Court upon Plaintiff’s Motion for Default
18
19   Judgment as to Defendant Lauren Sison a/k/a “Evelyn Vinyl” pursuant to Fed. R.
20   Civ. P. 55(b); and
21
           Having read and considered the facts, points and requests of Plaintiff set
22
23   forth in the pleadings and papers identified above, and based upon the foregoing;
24
           IT IS HEREBY ADJUDGED that Plaintiff is entitled to immediate entry
25
26   of default judgment against Defendant Lauren Sison, as follows:
27
           (i)         monetary and compensatory damages in the amount of $182,534.31;
28
     Case 2:18-cv-04882-DJH Document 39-20 Filed 04/17/20 Page 2 of 2




 1   (ii)    punitive damages in the amount of $100,000;

 2   (iii)   attorneys’ fees and costs in the amount of $36,296.15;
 3
     (iv)    an injunction, as set forth in the Complaint, permanently enjoining
 4
 5           Defendant Sison from making false and defamatory and/or
 6
             anticompetitive statements about Plaintiff, including such statements
 7
 8           referring to accusations of “sexual assault” or “assault” by Plaintiff, to
 9
             any third-party in the burlesque market, including to such venues,
10
             individuals, patrons and/or business entities which are engaged in the
11
12           presentation of burlesque performance and/or teaching; and
13
     (v)     pre- and post-judgment interest from the date of this Order.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           2
